ANDERSON, J.-
Section 48 of the general game law (Acts 1907, p. 95) repealed all laws, local, special, or general, in conflict therewith, and, as there is a conflict between it and the local law for Montgomery and Elmore counties (Acts 1888-89, p. 406), the former was repealed by the latter.
It was not an offense to hunt upon the lands of another in Montgomery county without the written consent of the owner prior to Acts 1907, p. 81. This law was enacted February 19, 1907, and there is no special provision mailing section 44 effective upon its approval or at any fixed time. It therefore became effective under the terms of section 5540 of the Code of 1896 (section 7805 as changed by Code of 1907) 80 days after the adjournment of the Legislature, and which was considerably less than 12 months before the indictment. The act does make some of its penal sections effective upon the approval thereof, but is silent as to when section 44 shall go into effect. Moreover, the act was passed less than 12 calendar months prior to the indictment, even if it went into effect as to all of its provisions, upon the approval of same, but which we do not decide. The indictment in question was presented February 15, 1908, and, being a misdemeanor, in effect charged that the offense Avas committed within 12 months prior thereto, and which included time anterior to the time said law became effective, and was therefore bad for failing to aver that the defendant hunted, etc., subsequent to the time the law became effective. — McIntyre v. State, 55 Ala. 167; Dentler v. State, 112 Ala. 75, 20 South. 592; Bibb v. State, 83 Ala. 84, 3 South. 711.
*47The trial court erred in not sustaining the defendant’s demurrer to the indictment, and the judgment is reversed, and the cause is remanded.
Reversed and remanded.
Haralson, Simpson, and Denson, JJ., concur.